Citation Nr: 1821415	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina


THE ISSUE

Entitlement to service connection for ulcerative colitis, to include as secondary to service-connected diabetes mellitus type 2 (DMII).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction subsequently was transferred to the Winston-Salem, North Carolina RO.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a) (2) (2012); 38 C.F.R. § 20.900(c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that remand is warranted for a new medical examination and opinion because the December 2015 VA medical opinion is inadequate as it did not address direct service connection nor fully address secondary service connection, instead the examination was limited to whether the Veteran's ulcerative colitis was caused by the medicine that the Veteran used for his service-connected diabetes mellitus type II.  See December 2015, VA Compensation and Pension (C&P) Examination, Medical Opinion, Disability Benefits Questionnaire.  VA "generally must investigate the reasonably apparent and potential causes of the veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing."  DiLisio v. Shinseki, 25 Vet. App. 45, 53 (2009); see also 38 C.F.R. § 3.103(a) (2017) (requiring VA "to render a decision which grants every benefit that can be supported in law.").

The VA examiner opined that the Veteran's ulcerative colitis was less likely than not proximately due to or the result of the Veteran's service connected condition.  Specifically the examiner stated based on medical literature there was no "correlation between ulcerative colitis and medication used in the treatment of diabetes mellitus."  Id.  The VA examiner did not provide any additional rationale to support his opinion.  The Board finds this opinion is inadequate because the examiner failed to provide any rationale connecting the supporting data used to make his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.) 

Based on a review of the record, the Board finds that the Veteran should have been provided a VA examination to determine the nature and etiology of the claimed ulcerative colitis condition.  A medical examination is necessary when there is (1) "competent evidence of a current disability or persistent or recurrent symptoms of a disability," (2) evidence establishing an in-service "event, injury, or disease," and (3) an "indication" that the disability or symptoms may be associated with service, but (4) insufficient medical evidence of record for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d) (2).

Here, the requirements for a VA examination are met.  First, the Veteran's VA treatment records confirm that the Veteran was diagnosed with ulcerative colitis in November 2013.  Second, the Veteran's service treatment records (STRs) include a notation of complaint of nausea in August 1964.  Moreover, the Board notes that the Veteran's exposure to herbicide agents has been conceded by the VA and he is service-connected for DMII and ischemic heart disease based on exposure to herbicides.  Thus, there is an in-service event or injury.  Third, the Veteran contends that his ulcerative colitis was caused by his service-connected DMII medication, thus there is an indication it may be associated with his active service.  Finally, there is insufficient medical evidence for the Board to make a decision on the claim.  Thus, on remand the Veteran should be provided a VA examination to determine the etiology of his claimed ulcerative colitis.  

The December 2015 VA medical opinion is also inadequate because it does not address direct service connection for ulcerative colitis.  Specifically, the examiner failed to address whether the Veteran's current ulcerative colitis is etiologically related to the August 1964 in-service complaint of nausea.  The VA examiner also failed to consider whether the Veteran's ulcerative colitis is caused by or related to in-service exposure to herbicide agents.  The Veteran is not precluded from establishing service connection for a gastrointestinal disability with proof of direct causation due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the Veteran must be afforded a VA examination which addresses the issue of direct causation, and provides evidence as to whether the Veteran's gastrointestinal disability is the result of his herbicide exposure or any other in-service occurrence or illness.  

The VA examiner also failed to address whether the Veteran's service-connected ischemic heart disease caused or aggravated the Veteran's ulcerative colitis.  Although the VA examiner opined that the Veteran's ulcerative colitis was not caused by DMII, he failed to address whether the Veteran's ulcerative colitis was aggravated by the Veteran's service-connected DMII.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  Id.  On remand, the VA examiner must address whether the Veteran's ulcerative colitis was caused by or aggravated beyond its natural progression by his service-connected DMII and/or ischemic heart disease.   

Based on the above, a remand is warranted for a new medical etiology and nexus opinion for the Veteran's ulcerative colitis which is based on an examination of the Veteran, a full review of the record including consideration of the Veteran's statements and supported by stated rationale.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, all available VA and non-VA treatment records since January 2017 should be obtained.  38 U.S.C. § 5103A (a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since January 9, 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

2.  If the Veteran receives private treatment for his ulcerative colitis, contact him and inform him that current treatment records should be submitted or the appropriate authorizations provided to VA so they can obtain them.  If he provides the necessary release(s), assist the Veteran in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e. non-duplicative) evidence should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.  

3.  After the foregoing development has been completed, schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional to determine the nature and etiology of his ulcerative colitis.  The examiner should review the file prior to the examination and indicate that such a review took place. All appropriate tests and studies should be conducted.

After examining the Veteran and reviewing the claims file, the examiner should:

a)  Identify all current gastrointestinal disorders, including ulcerative colitis.  

b)  Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed gastrointestinal condition (to include ulcerative colitis) had its onset in service or is etiologically related to the Veteran's active duty service, to include herbicide exposure and/or the Veteran's complaint of nausea in August 1964.

c)  Provide an opinion whether it is it at least as likely as not that any currently diagnosed gastrointestinal condition (to include ulcerative colitis) was caused or aggravated beyond its natural progression by the any of the Veteran's  service-connected disabilities (ischemic heart disease, and/or DMII)

The examiner is informed that aggravation here is defined as a permanent increase in disability beyond natural progress of a disease.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A full rationale should be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

5.  After completing all indicated development, reajudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

